DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1/ 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. US 2014/0031870 [Chang].
Regarding claim 1, Chang teaches an external actuation device (para (0156] FIG. 10 illustrates an external adjustment device 11300 comprising: a housing (para [0157] cover or housing 1137); a motor comprising a driveshaft that is rotatable about a rotation axis (para 
(0159] As seen in FIG. 10, pulley 1162B is mechanically coupled to the drive shaft (not shown) of the motor 1132); a driving magnet rotatably coupled with the driveshaft and rotatable together with the driveshaft about the rotation axis (para (0157)-(0158] Each magnet 1134, 1136 may include axles or spindles 1142, 1144 mounted on opposing axial faces of each magnet 1134, 1136 ... driven pulleys); a sensor associated with the driving magnet (para (0180], a sensor 1084 is incorporated into the external adjustment device 1130 that is able to sense or determine the rotational or angular position of the driven magnet 1064) and configured to facilitate detection of a magnetic force imparted to the driving magnet (para (0180] The sensor 1084 may acquire positional information using, for example, sound waves, ultrasonic waves, light, radiation, or even changes or perturbations in the magnetic or electromagnetic field between the driven magnet 1064 and the external magnets 1134, 1136); and a controller (para (0180] PLC 1083) in communication with the motor (para (0186] The PLC 1080 configures the proper direction for the motor 1132 and starts rotation of the motor 1132)and the sensor (para [0194] The acoustic sensor 1084 may be operatively integrated with a programmable logic controller (PLC) such as the PLC 1080 described herein. In this regard, the exact distraction length of the distraction device 140 can be determined.), the controller being configured to facilitate selective operation of the motor (para [0186] The external adjustment device 1130 is commanded to make an adjustment. This may be accomplished via a pre-set command entered into the PLC 1080 (e.g. increase distraction displacement of distraction device 140 by 0.5 cm or increase distraction force of distraction device 140 to 20 pounds). The PLC 1080 configures the proper direction for the motor 1132 and starts rotation of the motor 1132) based upon the magnetic force detected by the sensor (para [0230] Optionally, external adjustment device 622 and/or PLC 1080 may operate under feedback control. .. As another alternative, an optical feedback, force feedback, or magnetic Hall effect feedback control may be used to provide feedback control of the external adjustment device 622).
Regarding claim 4, Chang teaches the external actuation device of claim 1, wherein the driving magnet comprises one or more of an axial multipole magnet and a diametrically magnetized permanent magnet (Fig. 13A-13D para [0157] Both magnets 1134, 1136 are diametrically magnetized (poles are perpendicular the long axis of each permanent magnet 1134, 1136)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 2014/0031870 [Chang] as applied to claim 1 above, and further in view of US 2016/0113683 A1.
Regarding claim 5, Chang teaches the external actuation device of claim 1, but fails to teach wherein the motor comprises a stepper motor. Ellipse '683 teaches an external actualtion device (para (0080]-[0081] FIGS. 1-3 illustrate an external adjustment device 700 that is configured for adjusting an adjustable implant), wherein the motor comprises a stepper motor (para (0091] t stepper motors). 
It would have been obvious to one of ordinary skill in the art to have optimized the external adjustment device to include wherein the motor comprises a stepper motor in view of the teachings of Ellipse '683 so that mechanical rework is not required and the resynchronization process is simply one of reprogramming as disclosed by Ellipse '683 (see Ellipse '683 para (0091] If independent stepper motors are used, the resynchronization process may simply be one of reprogramming). 
Regarding claim 6, Chang and Ellipse '683 teach the external actuation device of claim 5. Ellipse '683 further teaches wherein the controller is configured to operate the stepper motor (para [0091] stepper motor) with a command signal (para [0083] When the desired target distraction length 830 is displayed, and the external adjustment device 700 is placed on the patient, the operator holds down the distraction button 722, and the External Distraction Device 700 turns magnets 706, 708 until the target distraction length 830 is achieved (at which point the external adjustment device 700 stops). During the distraction process, the actual distraction length 832 is displayed, starting at 0.0 mm and increasing/decreasing until the target distraction length 830 is achieved. As the actual distraction length 832 increases/decreases, a distraction progress graphic 834 is displayed), and the controller is configured to detect a rotational position of the driving magnet based upon the command signal from the controller (para [0152] Thus, a peak-detection algorithm may be used to determine the two hall-effect sensors closest to the position of each magnet. The signal values at those two hall-effect sensors can then be compared to determine positioning of the magnet.)
Allowable Subject Matter
Claims 2, 3, and 7-20 
Regarding claim 2, Ellipse '870 teaches the external actuation device of claim 1 but fails to teach the driving magnet is slidably coupled with the driveshaft such that the driving magnet slides relative to the motor along the rotation axis; and the sensor is configured to facilitate detection of the magnetic force as a function of linear displacement of the driving magnet relative to the motor. 
The prior art of record, either alone or in an obvious combination, does not specifically disclose the driving magnet is slidably coupled with the driveshaft such that the driving magnet slides relative to the motor along the rotation axis; and the sensor is configured to facilitate detection of the magnetic force as a function of linear displacement of the driving magnet relative to the motor. Accordingly since the prior art of record does not disclose all of the elements of claim 2, claim 2 meets the criteria set out in PCT Article 33(2)-(3). 
Claim 3 depends from claim 2, and, therefore, meets the criteria set out in PCT Article 33(2)-(3), as well. 
Regarding claim 7, Ellipse '870 teaches the external actuation device of claim 1 but fails to teach the driveshaft comprises a driving portion and a driven portion; the driven portion is rotatably coupled with the driving portion such that the driven portion rotates together with the driving portion; and the driven portion is slidably coupled with the driving portion such that the driven portion slides relative to the driving portion. 
The prior art of record, either alone or in an obvious combination, does not specifically disclose the driveshaft comprises a driving portion and a driven portion; the driven portion is rotatably coupled with the driving portion such that the driven portion rotates together with the driving portion; and the driven portion is slidably coupled with the driving portion such that the driven portion slides relative to the driving portion. Accordingly since the prior art of record does not disclose all of the elements of claim 7, claim 7 meets the criteria set out in PCT Article 33(2)-(3). 
Claims 8 and 9 depend from claim 7, and, therefore, meets the criteria set out in PCT Article 33(2)-(3), as well.
Regarding claim 10: 
Ellipse '870 teaches a motor comprising a driveshaft that is rotatable about a rotation axis (para (0159] As seen in FIG. 10, pulley 11628 is mechanically coupled to the drive shaft (not shown) of the motor 1132); a driving magnet rotatably coupled with the driveshaft and rotatable together with the driveshaft about the rotation axis (para (0158] Each magnet 1134, 1136 may include axles or spindles 1142, 1144 mounted on opposing axial faces of each magnet 1134, 1136.); a sensor associated with the driving magnet (para [0180), a sensor 1084 is incorporated into the external adjustment device 1130 that is able to sense or determine the rotational or angular position of the driven magnet 1064) and configured to facilitate detection of a magnetic force imparted to the driving magnet (para [0180) The sensor 1084 may acquire positional information using, for example, sound waves, ultrasonic waves, light, radiation, or even changes or perturbations in the magnetic or electromagnetic field between the driven magnet 1064 and the external magnets 1134, 1136); and 
a controller (para [0180) PLC 1083) in communication with the motor (para (0186) The PLC 1080 configures the proper direction for the motor 1132 and starts rotation of the motor 1132)and the sensor (para (0194) The acoustic sensor 1084 may be operatively integrated with a programmable logic controller (PLC) such as the PLC 1080 described herein. In this regard, the exact distraction length of the distraction device 140 can be determined.), the controller being configured to facilitate selective operation of the motor (para (0186) The external adjustment device 1130 is commanded to make an adjustment. This may be accomplished via a pre-set command entered into the PLC 1080 (e.g . .increase distraction displacement of distraction device 140 by 0.5 cm. or .increase distraction force of distraction device 140 to 20 pounds.). The PLC 1080 configures the proper direction for the motor 1132 and starts rotation of the motor 1132) based upon the magnetic force detected by the sensor (para [0230) Optionally, external adjustment device 622 and/or PLC 1080 may operate under feedback control. .. As another alternative, an optical feedback, force feedback, or magnetic Hall effect feedback control may be used to provide feedback control of the external adjustment device 622). 
Ellipse '870 fails to teach the driving magnet being slidably coupled with the housing and slidable along the rotation axis relative to the housing between a retracted position and an extended position; a sensor associated with the driving magnet and configured to detect a magnetic force between the driving magnet and a driven magnet disposed adjacent to the driving magnet.
The prior art of record, either alone or in an obvious combination, does not specifically disclose a the driving magnet being slidably coupled with the housing and slidable along the rotation axis relative to the housing between a retracted position and an extended position; a sensor associated with the driving magnet and configured to detect a magnetic force between the driving magnet and a driven magnet disposed adjacent to the driving magnet. Accordingly since the prior art of record does not disclose all of the elements of claim 10, claim 10 meets the criteria set out in PCT Article 33(2)-(3). 
Claims 10-19 depend from claim 10, and, therefore, meet the criteria set out in PCT Article 33(2)-(3), as well.
In case the space in any of the preceding boxes is not sufficient. 
Continuation of: 
Previous Page 
Regarding claim 20 
Ellipse '870 teaches a motor comprising a driveshaft that is rotatable about a rotation axis (para (0159) As seen in FIG. 10, pulley 11628 is mechanically coupled to the drive shaft (not shown) of the motor 1132); a driving magnet rotatably coupled with the driveshaft and rotatable together with the driveshaft about the rotation axis (para (0158) Each magnet 1134, 1136 may include axles or spindles 1142, 1144 mounted on opposing axial faces of each magnet 1134, 1136); a sensor associated with the driving magnet (para [0180), a sensor 1084 is incorporated into the external adjustment device 1130 that is able to sense or determine the rotational or angular position of the driven magnet 1064) and configured to facilitate detection of a magnetic force imparted to the driving magnet (para [0180) The sensor 1084 may acquire positional information using, for example, sound waves, ultrasonic waves, light, radiation, or even changes or perturbations in the magnetic or electromagnetic field between the driven magnet 1064 and the external magnets 1134, 1136); and 
a controller (para (0180) PLC 1083) in communication with the motor (para [0186] The PLC 1080 configures the proper direction for the motor 1132 and starts rotation of the motor 1132)and the sensor (para (0194] The acoustic sensor 1084 may be operatively integrated with a programmable logic controller (PLC) such as the PLC 1080 described herein. In this reQard, the exact distraction lenQth of the distraction device 140 can be determined.), the controller being configured to facilitate selective operation of the motor (para (0186] The external adjustment device 1130 is commanded to make an adjustment. This may be accomplished via a pre-set command entered into the PLC 1080 (e.g .. increase distraction displacement of distraction device 140 by 0.5 cm. or .increase distraction force of distraction device 140 to 20 pounds.). The PLC 1080 configures the proper direction for the motor 1132 and starts rotation of the motor 1132) based upon the magnetic force detected by the sensor (para (0230] Optionally, external adjustment device 622 and/or PLC 1080 may operate under feedback control... As another alternative, an optical feedback, force feedback, or magnetic Hall effect feedback control may be used to provide feedback control of the external adjustment device 622.). 
Ellipse '870 fails to teach the motor being slidably coupled with the housing and slidable along the rotation axis relative to the housing between a retracted position and an extended position, wherein the driveshaft comprises: a driving portion that comprises a driving collar; a driven portion that comprises a driven collar that is spaced from the driving collar; and a slide pin that extends between each of the driving collar and the driven collar to facilitate rotatable and slidable coupling there between; the driving magnet being slidably coupled with the driveshaft such that the driving magnet slides relative to the motor along the rotation axis; a sensor associated with the driving magnet and configured to facilitate detection of a magnetic force imparted to the driving magnet as a function of linear displacement of the driving magnet relative to the motor; and wherein the driving collar and the driven collar each comprise complementary magnets that are in equilibrium with each other such that the driving collar and the driven collar are held in a spaced relationship relative to each other when a magnetic force is not imparted to the driving magnet.
The prior art of record, either alone or in an obvious combination, does not specifically disclose the motor being slidably coupled with the housing and slidable along the rotation axis relative to the housing between a retracted position and an extended position, wherein the driveshaft comprises: a driving portion that comprises a driving collar; a driven portion that comprises a driven collar that is spaced from the driving collar; and a slide pin that extends between each of the driving collar and the driven collar to facilitate rotatable and slidable coupling there between; the driving magnet being slidably coupled with the driveshaft such that the driving magnet slides relative to the motor along the rotation axis; a sensor associated with the driving magnet and configured to facilitate detection of a magnetic force imparted to the driving magnet as a function of linear displacement of the driving magnet relative to the motor; and wherein the driving collar and the driven collar each comprise complementary magnets that are in equilibrium with each other such that the driving collar and the driven collar are held in a spaced relationship relative to each other when a magnetic force is not imparted to the driving magnet. Accordingly since the prior art of record does not disclose all of the elements of claim 20, claim 20 meets the criteria set out in PCT Article 33(2)-(3). 
Claims 1-20 have industrial applicability as defined by PCT Article 33(4) because the subject matter can be made or used in industry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837